Citation Nr: 0929457	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-14 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active service from July 1970 to 
January 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that granted service connection for PTSD, and 
assigned an initial 10 percent rating, effective July 1, 
2004.  The Veteran disagreed with the initial 10 percent 
rating assigned for the service-connected PTSD.  Meanwhile, 
the claims file was subsequently transferred back to the RO 
in Los Angeles, California, where jurisdiction apparently 
originated.  

During the pendency of the appeal, but before the case was 
sent to the Board, the Los Angeles RO issued another rating 
decision in December 2005 that granted an increased rating to 
50 percent for the service-connected PTSD, effective from 
July 1, 2004, the effective date of service connection.  As 
the award is not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  Moreover, the Board must consider whether there are 
distinct time periods during the entire appeal period where 
the veteran's symptoms warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Thereafter, additional pertinent evidence was submitted 
directly to the Board in conjunction with the Veteran's claim 
for increase.  As the Veteran did not waive initial review of 
this evidence by the agency of original jurisdiction, the 
Board had to remand the case to the RO in July 2008 to allow 
the agency of original jurisdiction (the RO) to readjudicate 
the claim based on the newly submitted evidence prior to 
appellate review.  

Additional development was undertaken in light of the newly 
submitted evidence, and a supplemental statement of the case 
was issued in July 2009 that affirmed the RO determination 
previously entered.


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
Veteran's service-connected PTSD has been manifested by a 
level of impairment that more nearly approximates that of 
occupational and social impairment with deficiencies in most 
areas such as judgment, thinking and mood, due to such 
symptoms as:  extreme agitation and irritability; impaired 
impulse control, obsessional rituals that interfere with 
routine activities, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective work and social relationships.  

2.  The service-connected PTSD has never been shown to 
produce total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The schedular criteria for the assignment of a 70 percent 
rating, but no higher, for the service-connected PTSD have 
been met since the effective date of service connection.  38 
U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130, including 
Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a service 
connection claim and the relative duties of VA and the 
claimant to obtain evidence.  

With regard to the underlying PTSD service connection claim, 
the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection; however, the underlying service 
connection claim was granted, and therefore any defect with 
regard to the pre-adjudicatory notice is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

With regard to the increased rating claim, here, the Veteran 
is challenging the initial rating assigned following the 
grant of service connection.  In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Nevertheless, to be sure that adequate assistance was 
provided to the Veteran, the RO sent a subsequent duty-to-
assist letter in March 2009 that specifically addressed the 
issues of how VA assigns an effective date and the assignment 
of initial ratings for any grant of service connection.  The 
letter also listed the specific rating criteria pertaining to 
PTSD.  

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  In addition, 
an expert medical opinion was obtained, and based on the 
findings from that opinion, the case was remanded back to the 
RO for additional development of the record.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The Veteran seeks an initial rating in excess of 50 percent 
for the service-connected PTSD.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Since the initial grant of service connection, the Veteran's 
PTSD has been assigned a 50 percent rating under Diagnostic 
Code 9411 which governs ratings for PTSD, based on the 
regulations set forth in 38 C.F.R. § 4.126 and § 4.130, the 
General Rating Formula for Mental Disorders.

Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher, 70 percent, evaluation is warranted for a 
mental disorder where the veteran exhibits occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical; obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32].  A GAF score of 41-50 denotes serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).  

The claims file reflects that the Veteran has been receiving 
private mental health treatment since at least the early 
1990's.  In a November 2004 letter from one of the Veteran's 
previous doctors, Dr. Crocker, indicated that he treated the 
Veteran over a period of several years prior to closing his 
practice in early 1996.  He recalled that he had prescribed 
both antianxiety and antidepressant medications for the 
Veteran over the period from 1991 to 1996.  

At the time the Veteran submitted his initial PTSD claim in 
July 2004, he had been receiving treatment on a fairly 
regular basis by Dr. Kelly for the previous five years.  In a 
May 2004 memorandum, Dr. Kelly noted that the Veteran was 
taking Xanax and Remeron to help with panic attacks, 
recurring nightmares, severe insomnia, chronic fatigue, and 
depression.  Dr. Kelly also noted that the Veteran felt 
estrangement from his family and co-workers.  

During the course of the appeal, the Veteran was afforded VA 
psychiatric Compensation & Pension (C&P) examinations in 
September 2004 and August 2008.  Although the Veteran was 
cooperative, appeared for his examinations neatly dressed an 
groomed, and was able to speak clearly and coherently, these 
examinations indicate that the Veteran had definite 
impairment from the PTSD, due to symptoms such as nightmares, 
depression, difficulty concentrating, and almost constant 
periods of anxiety and tension, with panic attacks, insomnia 
and chronic fatigue.  

The Veteran indicated that he had no friends, and avoided his 
own family and relatives.  The Veteran attributed his social 
dysfunction, nervousness, and anger to PTSD.  The Veteran 
believed that his nightmares and insomnia caused the chronic 
fatigue.  Although the Veteran did not report suicidal 
thoughts, he did indicate that he had a history of violence, 
particularly when pushed too far and humiliated by others.  
At the August 2008 examination, for example, the Veteran 
described an event from 1977 when he stabbed someone in the 
hand with a pen after being pushed too far and humiliated.  
On examination, the Veteran's affect was constricted; he was 
unable to feel sorry or grief, and could only feel anger.  
His mood was anxious, as he was easily agitated.  Although he 
was able to perform adequate memory testing on examination, 
he explained that he had difficulty with concentration in 
certain situations that were not apparent at the examination.  
Thought process and content were unremarkable.  Judgment and 
insight were good, and intelligence was above average.  
Nevertheless, the Veteran reported obsessive/ritualistic 
behavior such as admitting that he dept his toothbrush in 
sodium peroxide and rubbed alcohol all over his body and feet 
before he went to bed so as not to get the sheets dirty.  
When the Veteran had gum problems, he obsessively used 
Listerine to gargle constantly every 15 minutes.  According 
to the Veteran's wife, he would use an entire bottle of 
Listerine in one day.  

The Veteran occasionally had homicidal thoughts when he got 
angry and his impulse control was only fair, according to the 
examiner.  Regarding problems with daily living, the examiner 
noted that the effect on driving is severe because the 
Veteran exhibits road rage.

The Veteran's wife also explained that the Veteran had no 
patience for children, or other drivers on the road.  He was 
always tense and anxious and had to be very careful about 
what she said around him.

At the VA examination in September 2004, the GAF was listed 
as 60, but at the VA examination in 2008, the GAF was listed 
as 45 (in 2008 and for two years prior).  The 2008 VA 
examination indicated that the Veteran had serious symptoms 
of PTSD with related panic attacks and depression with 
serious social and occupational impairment.  The examiner 
noted that the Veteran was fortunate to have the opportunity 
to take an early retirement, but also indicated that the 
Veteran took an early retirement due to lack of satisfactory 
functioning and extreme fatigue on the job as a teacher.  The 
examiner was unable to state whether the Veteran's fatigue 
was due to the insomnia or as a side effect of his 
medication.  

In addition to these examinations, the Veteran submitted lay 
statements from family, friends, co-workers, and his 
supervisor at work to support his claim for a higher rating 
for the PTSD.  In essence, the co-workers and the Veteran's 
supervisor agreed that the Veteran had great difficulty 
working given his PTSD.  The records reflect that prior to 
2004, the Veteran worked about 30 hours per week teaching 
English as a second language (ESL), but had to cut his hours 
to around 10 hours per week because of the PTSD starting in 
2004.  He ultimately took an early retirement at age 60 in 
2007.  Although he was eligible for retirement, the Veteran 
maintains he was unable to continue working because of his 
PTSD symptoms.  His co-workers described the Veteran as 
depressed, worn, and too tired to fulfill his duties.  His 
supervisor specifically commented that his extreme fatigue 
had led him to teach his classes mostly while sitting, which 
the supervisor indicated was not an effective teaching method 
for an ESL teacher.  Another supervisor pointed out that the 
Veteran had become irritable and sometimes insulting to his 
students and his colleagues.  He described the Veteran as a 
highly nervous person with an explosive temperament when 
under pressure.  The Veteran ultimately resigned in June 
2007.  

More recently, the Veteran began receiving his private 
treatment from Dr. Karme, who agreed to see the Veteran 
because Dr. Kelly became severely ill.  In a May 2006 memo, 
Dr. Karme indicated that he continued to prescribe Remeron 
and Alprazolam (Xanax) and added the antidepressant Lexapro.  
In spite of the medications, the Veteran continued to 
complain of severe insomnia, panic attacks, irritability, 
slurred speech and constant fatigue.  In a June 2007 memo, 
Dr. Karme substituted Wellbutrin for the Lexapro.  Dr. Karme 
added that the Veteran remained socially isolated without any 
real friends, and noted that relations with his family 
remained strained.  Dr. Karme subsequently submitted actual 
treatment records dating from May 2006 to February 2009 which 
corroborated his statements noted in the May 2006 and June 
2007 memos.  

The totality of the record reflects that the Veteran's PTSD-
related symptoms and corresponding Global Assessment of 
Functioning (GAF) scores have remained fairly consistent 
since the effective date of service connection, and the 
Veteran has undergone some periods where there is an acute 
increase in symptoms.  Overall, however, the symptoms since 
the date of the claim more nearly approximate the criteria 
for the assignment of a 70 percent rating.  Significantly, 
the Veteran has exhibited additional symptomatology that has 
been attributed to other non-service conditions, to include 
depression and chronic fatigue.  However, when, as here, it 
is not possible to separate the effects of service-connected 
and non-service-connected disabilities, such effects should 
be attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The August 
2008 VA examiner clearly opined that at least some measure of 
the Veteran's severe PTSD included depression and panic 
attacks.  Additionally, the examiner indicated that it was 
unclear as to the exact cause of the chronic fatigue, but 
specifically indicated that the fatigue could be due to the 
Veteran's insomnia or could be a side effect of his 
medication; both of which are related to the service-
connected PTSD.  In light of the foregoing, the totality of 
the Veteran's disability must be considered part of the 
service-connected PTSD.  

Based on the foregoing medical evidence, the criteria for the 
assignment of a 70 percent rating, but no higher, are more 
nearly approximated.  The Veteran contemplates attacking 
others, has no patience with others, exhibits impaired 
impulse control, including severe road rage, has severe 
anger, has difficulty adapting to stressful circumstances, 
and has near continuous depression and/or panic.  Despite 
being consistently well-groomed, oriented in all spheres, and 
displaying good hygiene on examination, the Veteran's 
emotional instability is severe, as reflected in the level of 
depression, isolation, anxiety, irritability, frequency of 
nightmares, and lack of interest in almost everything.  The 
Veteran's prominent symptoms include severe anxiety, 
depression, impaired impulse control, chronic (near-
continuous) panic, paranoia, reclusiveness, anger, and 
insomnia with nightmares.  

As noted in various medical records and lay statements in the 
claims file, the Veteran also had significantly difficulty 
maintaining gainful employment before his retirement in 2007.  

In other words, the Veteran has difficulty in adapting to 
stressful circumstances, and has an inability to maintain 
effective relationships.  The Veteran's Global Assessment of 
Functioning (GAF) scores have been listed as 60 and as 45.  
Although the VA examiner in September 2004 noted a GAF of 60, 
he also specifically indicated that the Veteran's PTSD 
symptoms had been chronic and persistent to the extent that 
they had interfered with this ability to work on a full-time 
basis.  Thus, it appears that the GAF score of 60 is 
inconsistent with the effect that the PTSD has had on the 
Veteran's employment.  The GAF of 45, noted in 2008, 
represents a severe to moderately severe disability picture.  
This scenario represents definite social impairment with 
deficiencies in most areas.  

Although mindful of the effect on the Veteran's employment, 
the objective findings on examination do not support the 
assignment of a 100 percent rating.  For example, the Veteran 
has consistently been able to act appropriately at all 
examinations, engage in activities of daily living and remain 
well-groomed.  The Veteran has always been able to provide 
meaningful and coherent statements to examiners and to the RO 
regarding his disabilities.  Although he prefers to remain 
isolated, and shows ongoing severe anger and anxiety, he 
nevertheless is able to leave the home, communicate with 
physicians, and the like.  Moreover, the evidence of record 
has never shown gross impairment in thought processes, 
persistent delusions or hallucinations, an inability to 
perform activities of daily living, or disorientation.  
Furthermore, there does not appear to be a period since the 
effective date of service connection during which the Veteran 
sought in-patient treatment for his PTSD.  

The overall level of severity of the Veteran's PTSD has more 
nearly approximated the criteria for the assignment of a 70 
percent rating since the effective date of service 
connection, exhibiting occupational and social impairment 
with deficiencies in most areas, such as family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
difficulty in adapting to stressful circumstances and an 
inability to establish and maintain effective relationships.  

Specifically, there is no evidence of persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or an inability to perform 
activities of daily living.  The Veteran is not disoriented 
to time or place.  Finally, the Veteran has no trouble 
recalling names of close relatives, occupation or his own 
name.  

Given the facts in this case, the criteria for the assignment 
of a 70 percent rating, but not higher, have been met in 
accordance with the provisions of Diagnostic Code 9413, since 
the effective date of service connection.  

Consideration has been given to whether the Veteran was 
entitled to "staged" ratings for the service-connected PTSD 
as prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  The overall totality of the evidence of record 
does not establish that the service-connected disability has 
been 100 percent disabling at any time during the appeal 
period.  


ORDER

An initial schedular rating of 70 percent, but no higher, for 
the service-connected PTSD is granted, subject to the 
regulations controlling to disbursement of VA monetary 
benefits.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


